United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Providence, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0905
Issued: December 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 27, 2018 appellant filed a timely appeal from a February 26, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral wrist and
left thumb injuries causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On March 9, 2017 appellant, then a 61-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that she developed bilateral carpal tunnel and left thumb basilar
arthritis as a result of constantly using both hands to grab heavy bundles of magazines, cutting
1

5 U.S.C. § 8101 et seq.

them open, and transferring them to “ACTs [automation-compatible trays],” and performing other
similar jobs for 21 years at the employing establishment. She believed that the wear and tear from
repeated and constant use of her hands was the sole reason for her present symptoms. Appellant
alleged that she first became aware of her conditions on January 31, 2016 and of their relationship
to her federal employment on May 15, 2016. She did not stop work.
In an accompanying narrative statement dated March 9, 2017, appellant again alleged that
she sustained a work-related bilateral hand injury. She described her work duties. Appellant noted
that she injured her right wrist at work on January 7, 2016 while constantly lifting heavy trays and
putting them in proper trays at work, but that her claim was closed because she did not follow
through with workers’ compensation.2 She related that, outside of work, she only used her hands
to perform normal activities at home.
Appellant submitted a March 2, 2017 medical report from Dr. Eric F. Walsh, an attending
Board-certified orthopedic surgeon, who noted that she was seen for follow-up of her bilateral
hand numbness, tingling, and pain, and left basilar thumb pain. Dr. Walsh also noted her medical
history and discussed findings on physical examination. He diagnosed left basilar thumb arthritis
and bilateral carpal tunnel.
By letters dated April 12, 2017, the employing establishment controverted appellant’s
claim, noting that she had not established fact of injury.
OWCP, by development letter dated June 6, 2017, advised appellant of the factual and
medical deficiencies of her claim. It provided a questionnaire for her completion in order to
establish the employment factors alleged to have caused or contributed to her condition and a
medical report from her attending physician explaining how and why her federal work activities
caused, contributed to, or aggravated her medical condition. By separate letter dated June 6, 2017,
OWCP requested that the employing establishment respond to appellant’s allegations and submit
treatment notes if she was treated at an employing establishment medical facility. It afforded both
parties 30 days to submit additional evidence.
In additional statements dated June 20, 2017, appellant noted that after her January 7, 2016
right hand employment injury she compensated with her left hand. She noted that she had
mistakenly indicated that she became aware of the relationship between her employment and
claimed conditions on May 15, 2016 as she had a problem long before that date. Appellant
explained that the delay in filing her Form CA-2 was due to a problem finding a physician who
dealt with a work-related injury. She again described her work duties. Appellant indicated that
she had been advised by Dr. Walsh that constant repetitive use of her left hand at work caused
wear and tear, which resulted in carpal tunnel, bone wear, and arthritis in the basal area of her left
wrist.
Appellant submitted a September 12, 2016 medical report from Dr. Richard L. Cervone, a
Board-certified neurologist, who noted that she was referred to him for electromyogram and nerve
2

OWCP accepted an aggravation of right carpal tunnel syndrome under File No. xxxxxx761 resulting from the
accepted January 7, 2016 employment injury. Following endoscopic carpal tunnel release, appellant returned to fullduty work on July 30, 2017.

2

conduction velocity (EMG/NCV) testing to assess the bilateral upper extremities for carpal tunnel
syndrome. Dr. Cervone indicated that she presented with complaints regarding her right and left
hand and fingers and right wrist and forearm. He related a history that the onset of appellant’s
symptoms began approximately three years ago, but worsened in January 2016 after she picked up
a tray at work. Appellant informed Dr. Cervone that her symptoms were related to her job as a
mail handler. Her job required frequent and repetitive movement of her hands/upper extremities.
Appellant indicated that she had an open workers’ compensation claim for this condition, but due
to extreme difficulty in obtaining authorization for further examination and due to worsening hand
symptoms, she decided to go through her private health coverage. Dr. Cervone noted a history of
her social, family, and medical background. He described findings on physical examination and
indicated that appellant would undergo EMG/NCV testing.
A September 12, 2016 EMG/NCV study performed by Dr. Cervone demonstrated
moderate right carpal tunnel syndrome and very mild left carpal tunnel syndrome. There was no
EMG evidence of left or right cervical radiculopathy affecting the left or right upper extremities.
By decision dated July 6, 2017, OWCP denied appellant’s occupational disease claim. It
found that none of the medical evidence of record contained a rationalized-medical opinion
explaining how her diagnosed bilateral wrist and left thumb conditions were causally related to
accepted factors of her federal employment.
On July 25, 2017 appellant requested an oral hearing before an OWCP hearing
representative. Subsequently, on July 28, 2017 she requested a telephone hearing. Appellant
changed her previous request for a telephone hearing to a request for a review of the written record.
In an undated statement, appellant reiterated that she sustained a work-related left hand
injury. She also claimed that she sustained another employment-related left hand injury on
September 10, 2017 for which she filed a traumatic injury claim (Form CA-1).3
Appellant submitted additional reports dated October 18 and November 3, 2017 from
Dr. Walsh. Dr. Walsh reviewed x-ray test results and discussed physical examination findings.
He diagnosed left thumb carpometacarpal degenerative joint disease. Dr. Walsh opined that the
diagnosed condition was caused by appellant’s employment as she described to him. He noted
that she performed significant work with her nondominant left hand. Dr. Walsh recommended
surgery as all conservative management had failed. He also recommended that appellant remain
off work.
Appellant also submitted an October 31, 2017 attending physician’s report (Form CA-20)
from Dr. Walsh who indicated a date of injury as September 10, 2017. Dr. Walsh diagnosed left
basilar thumb osteoarthritis/degenerative joint disease. He checked a box marked “yes” indicating
that the diagnosed condition was caused or aggravated by an employment activity. Dr. Walsh also
indicated that appellant was totally disabled from September 9 through December 7, 2017.
By letter dated November 27, 2017, appellant requested that OWCP authorize the proposed
left hand surgery. She submitted further reports from Dr. Walsh who restated his prior diagnoses
3

That claim was assigned File No. xxxxxx197. OWCP denied that claim by decision dated November 9, 2017.

3

of left basilar thumb arthritis and left carpal tunnel syndrome and opined that the diagnosed
conditions were caused by her employment duties. In a November 16, 2017 report, Dr. Walsh
believed that appellant’s work on an advanced facer-canceler (which ran first-class mail), an
automated parcel bundler sorter machine (which involved pulling large postal boxes full of mail
and putting boxes weighing up to and more than 500 pounds on a line to be dispatched by forklifts),
and a “FFS “ machine (which sorted first, second, and third class postal items weighing up to 20
to 30 pounds) and at preparation stations, and repetitively lifting items, including magazines
weighing up to 20 to 30 pounds with both hands were all consistent with what was welldocumented in orthopedic hand literature to cause and/or exacerbate symptoms of left carpal tunnel
syndrome and left basilar thumb arthritis. He maintained that speciﬁc gripping, grasping, pinching,
holding on with the hand, and ﬂexing and extending the wrist were all consistent with the
development of these diagnosed conditions.
In a November 17, 2017 work capacity evaluation, Dr. Walsh advised that appellant was
unable to perform her usual job without restrictions. He further advised that she was unable to
work eight hours a day with physical restrictions.
By decision dated January 3, 2018, an OWCP hearing representative set aside the July 6,
2017 decision and remanded the case to OWCP. She found that, although Dr. Walsh’s
November 16, 2017 report was insufficiently rationalized to meet appellant’s burden of proof to
establish that she sustained wrist and left thumb injuries causally related to the accepted
employment factors, it was uncontroverted and raised an inference of causal relationship sufficient
to require further development by OWCP. On remand, the hearing representative instructed
OWCP to prepare an accurate and complete statement of accepted facts (SOAF) and request
Dr. Walsh to explain the medical process of how any specific work factor caused or contributed to
appellant’s diagnosed conditions and why her conditions would not have been due to nonwork
factors such as, age-related degenerative changes.
By letter dated January 8, 2018, OWCP requested that Dr. Walsh review a SOAF, which
included a description of appellant’s established work duties as a mail handler, and provide a wellrationalized opinion explaining how the accepted factors of her federal employment caused or
contributed to her bilateral carpal tunnel syndrome and left basilar thumb arthritis.
OWCP received additional reports dated May 4 and June 14, 2017 from Dr. Walsh who
indicated a diagnosis of right carpal tunnel syndrome and that he performed endoscopic carpal
tunnel release on the right hand.
In reports dated June 29 to September 28, 2017, Dr. Walsh noted that appellant was seen
for follow-up of her right carpal tunnel release. He examined her, again diagnosed right carpal
tunnel syndrome and also diagnosed right carpal tunnel release.
Dr. Walsh, in a February 16, 2018 letter, responded to OWCP’s January 8, 2018 letter
requesting information of how the work duties caused her present complaints. He noted that
appellant had bilateral carpal tunnel syndrome and ultimately underwent surgery on the right side.
Dr. Walsh also noted that she had some carpal tunnel syndrome on the left, but most of her
symptoms were due to the basilar thumb arthritis. He recommended surgery for appellant’s left
basal thumb as conservative management had not resolved her symptoms. Dr. Walsh related that

4

based on his experience as a hand surgeon for the last 15 years, if nonwork-related factors such as,
age-related degenerative changes, were the primary cause of bilateral carpal tunnel and basilar
thumb arthritis, then everybody over time would develop these problems and symptoms. He
maintained, however, that this was not the case. Based on the stresses across the basilar thumb
arthritis and the wrist and hand positioning, carpal tunnel syndrome and basilar thumb arthritis can
be directly related to work activities and exacerbate underlying conditions of arthritis that may be
nonwork related but, certainly can become symptomatic as a result of work behaviors. Dr. Walsh
believed within a degree of medical certainty and probability that appellant’s bilateral carpal tunnel
and left basilar thumb arthritis were in fact work related based on the fact that she had been
performing the described work duties for 22 years. He indicated that he would feel differently if
these work activities had only been performed over, for instance, one year to a few years.
However, Dr. Walsh believed that appellant’s injuries were work-related based on the significant
amount of stress across her bilateral hands and ﬁngers.
By decision dated February 26, 2018, OWCP again denied appellant’s occupational
disease claim. It found that Dr. Walsh’s February 16, 2018 report failed to sufficiently explain
how the established work factors caused or contributed to her diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.

4

Id.

5

T.H., Docket No. 17-0747 (issued May 14, 2018); C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine
Pendleton, 40 ECAB 1143 (1989).
6
T.H., id.; S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB
153 (1989).

5

Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.7 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on whether there is causal
relationship between the employee’s diagnosed condition and the compensable employment
factors.8 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.9
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility to see that justice is done.10 The nonadversarial policy of proceedings
under FECA is reflected in OWCP’s regulations at section 10.121.11
OWCP’s procedures provide that the claims examiner should refer the case to a second
opinion physician when it has gathered all the medical evidence from the attending physician and
does not have enough evidence about a diagnosis or an adequately reasoned opinion about causal
relationship to accept the case, but does have sufficient evidence to suggest that the claimant might
be entitled to benefits.12
ANALYSIS
The Board finds that this case is not in posture for decision as to whether appellant’s
bilateral wrist and left thumb injuries were causally related to the accepted factors of her federal
employment.
By decision dated July 6, 2017, OWCP denied appellant’s occupational disease claim,
finding that none of the medical evidence of record contained a rationalized medical opinion
explaining how her diagnosed bilateral carpal tunnel syndrome and left basilar thumb arthritis were
causally related to the accepted factors of her federal employment. By decision dated January 3,
2018, an OWCP hearing representative determined that while a November 16, 2017 report of
Dr. Walsh, an attending physician, did not provide sufficient medical rationale to support his
opinion that her bilateral carpal tunnel syndrome and left basilar thumb arthritis were causally

7

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D. 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
8

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 6.

10

See S.M., Docket No. 16-0990 (issued February 8, 2017); Jimmy A. Hammons, 51 ECAB 219 (1999).

11

20 C.F.R. § 10.121.

12
Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluation Medical Evidence, Chapter
2.0810.9.b (1) (June 2015).

6

related to the established employment factors, it was uncontroverted and raised an inference of
causal relationship to warrant development of the medical evidence by OWCP.
OWCP undertook further development of the medical evidence upon the hearing
representative’s instructions and, consistent with its procedures, offered appellant’s attending
physician an opportunity to further expound upon his opinion.13
Upon response to OWCP’s January 8, 2018 development letter, Dr. Walsh submitted a
February 16, 2018 report. In a February 26, 2018 decision, OWCP again denied appellant’s claim.
It found that Dr. Walsh’s February 16, 2018 report was insufficiently rationalized to establish
causal relationship between appellant’s bilateral wrist and left thumb conditions and the
established employment factors.
In his February 16, 2018 report, Dr. Walsh opined that the established work duties, which
appellant had performed for 22 years, caused her bilateral carpal tunnel syndrome and left basilar
thumb arthritis, right carpal tunnel release, and need to undergo left basal thumb surgery. He
reasoned that the stresses across her basilar thumb arthritis and wrist and positioning of her hand
during the performance of the established work activities resulted in the diagnosed conditions.
Dr. Walsh described the specific machines, weights and tasks of gripping, grasping, pinching,
holding on with the hand, and flexing and extending the wrist.
Dr. Walsh has unequivocally stated that appellant’s bilateral carpal tunnel syndrome and
left basilar thumb arthritis were caused by the established employment factors. He responded to
OWCP’s request to review a SOAF which contained a description of her established work duties
and provided an opinion on the causal relationship between her diagnosed conditions and the
established work factors. The Board finds that Dr. Walsh’s opinion, while not sufficiently
rationalized to meet appellant’s burden of proof, is sufficient to require further development of the
case record.14 As noted, while the claimant has the burden of proof to establish entitlement to
compensation, OWCP shares responsibility in the development of the evidence. It has the
obligation to see that justice is done.15
The case will be remanded to OWCP for referral of appellant, the case record, and a SOAF
to an appropriate Board-certified specialist for a second opinion evaluation and rationalized
medical opinion regarding whether the established employment factors caused or contributed to
her bilateral wrist and left thumb conditions.16 On remand after such further development of the
case record as OWCP deems necessary, it shall issue a de novo decision.

13

Id. at Part 2 -- Claims, Initial Development of Claims, Chapter 2.0800.8c (1) (June 2011).

14

See J.G., Docket No. 17-1062 (issued February13, 2018); A.F., Docket No. 15-1687 (issued June 9, 2016). See
also John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).
15

C.H., Docket No. 18-0108 (issued July 19, 2018).

16

Supra note 12.

7

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 26, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: December 10, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

